DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendments filed by applicant on 2/24/2022. It is noted that in the amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
3.	Regarding to the claims, applicant has canceled claims 1-2 and 8-9. There is not any claim being amended or added into the application. As amended, the pending claims are claims 3-7, 10 and 16. Note that claims 11-15 were canceled in the amendment of 11/9/2021.
Response to Arguments
4.         The cancelations of claims 1-2 and 8-9 as provided in the amendment of 2/24/2022, and  applicant's arguments provided in the amendments of 2/24/2022 have been fully considered and are sufficient to overcome the Claim Interpretation, the rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Abele et al (US Patent No. 7,907,336), and the rejection of claims 8-9 under 35 U.S.C. 103 as being unpatentable over Abele et al in view of Seitz et al (US Publication No. 2013/0321609) as set forth in the mentioned office action.
Allowable Subject Matter
5. 	Claims 3-7, 10 and 16 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 

B) The field diaphragm as recited in the independent claim 10 is allowable with respect to the prior art in particular, the US Patent Nos. 7,907,336 and 8,864,311, by the limitations related to the shape and the dimension/distance of the inset obscuration with respect to the diaphragm as recited in the feature thereof “the non-circularly symmetric inset…from vertical” (claim 10, lines 28-30). It is noted that while a microscope having an illumination system and an optical accessory disposed between an objective lens and an ocular and a field diaphragm having mash for blocking light reflected from a surface of objective lens is disclosed in the mentioned Patents; however, the prior art does not disclose a microscope having an objective .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872